Exhibit 21.01 Subsidiaries, Equity Accounted Affiliates and Cost Investments as at February 23, 2011 Company Name Voting Interest Jurisdiction of Organization Subsidiary / Equity-Accounted Affiliate CME Bulgaria B.V. ("CME Bulgaria") % Netherlands Subsidiary Top Tone Media S.A. % Luxembourg Subsidiary Zopal S.A. % Luxembourg Subsidiary PRO BG MEDIA OOD ("Pro.BG") % Bulgaria Subsidiary LG Consult EOOD % Bulgaria Subsidiary Ring TV EAD ("Ring TV") % Bulgaria Subsidiary TV Europe B.V. % Netherlands Subsidiary BTV Media Group EAD ("BTV Media") % Bulgaria Subsidiary Radiocompany C.J. OOD ("RCJ") % Bulgaria Subsidiary Balkan Media Group AD % Bulgaria Cost Investment Nova TV d.d. % Croatia Subsidiary Operativna Kompanija d.o.o. % Croatia Subsidiary Internet Dnevnik d.o.o. % Croatia Subsidiary CET 21 spol. s r.o. ("CET 21") % Czech Republic Subsidiary Jyxo, s.r.o. % Czech Republic Subsidiary BLOG Internet, s.r.o. % Czech Republic Subsidiary Mediafax s.r.o. % Czech Republic Subsidiary CME Investments B.V. ("CME Investments") % Netherlands Subsidiary Media Pro International S.A. ("MPI") % Romania Subsidiary Media Vision S.R.L. ("MVI") % Romania Subsidiary Pro TV S.A. ("Pro TV") % Romania Subsidiary Sport Radio TV Media SRL % Romania Subsidiary Campus Radio S.R.L. % Romania Equity-Accounted Affiliate Music Television System S.R.L. % Romania Subsidiary CME Slovak Holdings B.V. ("CME SH") % Netherlands Subsidiary A.R.J., a.s. % Slovak Republic Subsidiary MARKÍZA-SLOVAKIA., spol. s r.o. % Slovak Republic Subsidiary GAMATEX, spol. s r.o.v likvidácii % Slovak Republic Subsidiary (in liquidation) A.D.A.M., a.s. v likvidácii % Slovak Republic Subsidiary (in liquidation) MEDIA INVEST, spol. s r.o. % Slovak Republic Subsidiary EMAIL.SK s.r.o. % Slovak Republic Subsidiary PMT, s r.o. % Slovak Republic Cost investment MMTV 1 d.o.o. % Slovenia Subsidiary Produkcija Plus d.o.o. % Slovenia Subsidiary POP TV d.o.o. % Slovenia Subsidiary Kanal A d.o.o. % Slovenia Subsidiary Euro 3 TV d.o.o. % Slovenia Equity-Accounted Affiliate TELEVIDEO d.o.o. (trading as TV Pika) % Slovenia Subsidiary Pro Digital S.R.L. % Moldova Subsidiary CME Media Pro B.V. % Netherlands Subsidiary Media Pro Sofia EOOD % Bulgaria Subsidiary Media Pro Audio Visual d.o.o. % Croatia Subsidiary Media Pro Pictures s.r.o. % Czech Republic Subsidiary Zmĕna, s.r.o. % Czech Republic Subsidiary Taková normální rodinka, s.r.o. % Czech Republic Subsidiary Čertova nevěsta, s.r.o. % Czech Republic Subsidiary Pro Video Film and Distribution Kft. % Hungary Subsidiary Media Pro Pictures S.A. % Romania Subsidiary Media Pro Distribution S.R.L. % Romania Subsidiary Pro Video S.R.L. % Romania Subsidiary Hollywood Multiplex Operation S.R.L. % Romania Subsidiary Domino Production S.R.L. % Romania Subsidiary Studiourile Media Pro S.A. % Romania Subsidiary Media Pro Music Entertainment S.R.L. % Romania Subsidiary Mediapro Magic Factory S.R.L. % Romania Subsidiary Media Pro Slovakia, spol. s r.o. % Slovak Republic Subsidiary CME Media Pro Ljubljana, d.o.o. % Slovenia Subsidiary Central European Media Enterprises N.V. ("CME NV") % Curacao Subsidiary Central European Media Enterprises II B.V. % Curacao Subsidiary CME Media Enterprises B.V. ("CME BV") % Netherlands Subsidiary CME Programming B.V. % Netherlands Subsidiary CME Development Financing B.V. % Netherlands Subsidiary CME Media Services Limited % United Kingdom Subsidiary CME Services s.r.o. % Czech Republic Subsidiary CME Development Corporation % Delaware (USA) Subsidiary CME SR d.o.o. % Serbia Subsidiary CME Austria GmbH % Austria Subsidiary Glavred-Media LLC % Ukraine Cost Investment
